If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


TT,                                                                  FOR PUBLICATION
                                                                     October 29, 2020
               Petitioner-Appellee,                                  9:00 a.m.

v                                                                    No. 351531
                                                                     St. Clair Circuit Court
KL,                                                                  LC No. 19-000463-PH

               Respondent-Appellant.


Before: BOONSTRA, P.J., and MARKEY and HOOD, JJ.

MARKEY, J.

         Respondent KL appeals by right a modified nondomestic personal protection order (PPO)
issued by the trial court under MCL 600.2950a following an evidentiary hearing on KL’s motion
to terminate the PPO. The original PPO had been entered upon request by petitioner TT. The
amended PPO prohibited respondent “from posting defamatory statements about [p]etitioner on
social media and/or from publishing such statements elsewhere.” Respondent also appeals the
trial court’s order denying his motion to disqualify the court, along with the chief judge’s order
affirming the denial, after respondent filed suit against the trial court in a federal action that
challenged the constitutional validity of MCL 600.2950a. We affirm the rejection of respondent’s
effort to disqualify the trial court, but we reverse with respect to the modified PPO and remand for
further amendment of the PPO.



               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       OGL is the daughter of respondent father KL. At the time of the events giving rise to the
PPO litigation, it appears that OGL was around four years old. Respondent was in a bitter custody
dispute with OGL’s mother, who was respondent’s former girlfriend. Petitioner TT is OGL’s
maternal great aunt. Respondent believed that OGL was regularly taken to the maternal
grandparents’ farm for visits, that a man, LW, was permitted by the grandparents to live in a shack




                                                -1-
on the property, and that LW is a twice-convicted sex offender.1 Respondent went on a personal
Internet crusade against OGL’s mother and her family regarding his view that they were placing
OGL in harm’s way by allowing her to be in the presence of or have contact with LW.
Respondent’s actions included the use of social media to highlight the situation and, ostensibly, to
protect and obtain justice for OGL. Respondent also complained that local governmental agencies
and the courts had been of little help to his cause and had actually thwarted his efforts to safeguard
his daughter.

        It was within this context that petitioner filed a petition for a nondomestic PPO against
respondent on March 4, 2019. In the petition, petitioner indicated that OGL’s mother had a PPO
against respondent, that, apparently, OGL’s mother had inadvertently left petitioner’s name on
some paperwork submitted to another court to show that respondent had violated that particular
PPO, and that respondent thereafter began focusing his online attacks on petitioner. Petitioner
alleged that respondent sent her multiple messages through Facebook Messenger and began
attacking her on social media. She claimed that respondent posted her picture on public Facebook
pages with a caption stating that she was helping a violent sexual predator. Petitioner further
asserted that respondent accused her numerous times on social media of allowing a pedophile, LW,
to have access to OGL. Petitioner attached the Facebook messages and posts to her petition,
including a post on a Facebook page for a group started by respondent called “Justice for [OGL],”
which stated:

              Pictured below is [petitioner]. As you can read, it seems as if [OGL’s]
       maternal family is actively trying to protect the twice convicted violent sexual
       predator while simultaneously allowing him ongoing access to [OGL].

               [Petitioner] has also been putting in great efforts to help the twice convicted
       violent sexual predator[‘s] attempt to have [respondent] thrown in jail again due to
       alleged “violations” of the frivolous PPO the twice convicted violent sexual
       predator has against [respondent].[2]

Petitioner contended that none of respondent’s claims were true. She further maintained that she
had never even met or talked to LW.

        In the myriad computer screen shots showing communications between the parties and
respondent’s public posts, which were later admitted into evidence, there were snippets of a
transcript from a child custody hearing regarding OGL. LW testified at the hearing, stating that
he could not remember ever having any physical contact with OGL, that a couple of times he went
to the grandparents’ house to do some work and OGL happened to be present, that he politely


1
 A document was submitted indicating that LW had a 1985 conviction for assault with intent to
commit second-degree criminal sexual conduct, MCL 750.520g, and a 2004 conviction for fourth-
degree criminal sexual conduct, MCL 750.520e.
2
 Aside from the PPO at issue in this case, it appears that respondent has been the subject of several
other PPOs and accused of violating those PPOs.



                                                 -2-
responded to her when she spoke to him, and that he was told by a woman from Children’s
Protective Services not to be around OGL unsupervised. At one point in his testimony, LW
indicated that he “was informed by [T] about what was being talked about.” “T” is petitioner’s
first name. LW also testified that his “nephew’s wife [T] was on the Facebook and she seen . . . a
conversation going on between this guy [respondent] and somebody else.”3 LW additionally noted
that “T” was not in court because she had just undergone surgery. It is evident that LW was not
referring to petitioner when mentioning the name “T” at the hearing. And petitioner sent a message
to respondent directly informing him that she did not personally know LW, that she had never
spoken to him, and that she was not the person LW was referring to at the hearing. The trial court
was not presented with any child-custody transcript references to petitioner’s full name. We also
note that the transcript references to “T” do not say anything about “T” engaging in acts or conduct
that gave LW access to OGL.

        In the PPO petition, petitioner noted that many people had messaged her about
respondent’s posts and asked her what was going on. She stated that she worked as an interpreter
in a school and that she was very concerned that the false social media posts would affect her
employment.4 Petitioner was worried that parents and future prospective clients would not want
her to be their interpreter. She implored the trial court to order the removal of the posts and to bar
respondent from continuing to lie about her on social media.

       On March 5, 2019, the trial court entered an ex parte PPO, which prohibited respondent
from stalking petitioner, as stalking is defined in MCL 750.411h and MCL 750.411i. The PPO
forbid respondent from following petitioner, appearing at her workplace, approaching or
confronting her, entering onto her property, sending her mail, contacting her by phone, placing an
object on or delivering an object to petitioner’s property, threatening to kill or injure petitioner,
and purchasing or possessing a firearm. Significantly, the PPO also prohibited respondent from
“posting a message through the use of any medium of communication, including the Internet or a
computer or any electronic medium, pursuant to MCL 750.411s.” More specifically, the ex parte
PPO provided that respondent was not permitted to “post[] comments about petitioner on social
media.”

       During March 2019, three orders to show cause for violating the PPO were entered, along
with three accompanying bench warrants for respondent’s arrest. Another alleged violation
occurred in May 2019, resulting in a show cause order and a bench warrant. The alleged violations
concerned respondent’s continued computer usage and social media posts touching on prohibited
subjects. At different times, respondent was arrested, jailed, arraigned on the warrants, and posted
bond.

        On March 13, 2019, respondent filed a motion to terminate the PPO, claiming that
petitioner made false statements in the PPO application, that he was not posting anything that was
inaccurate, and that his actions were protected by the First Amendment. On March 21, 2019, an


3
    LW spoke of a PPO that he obtained against respondent.
4
    The record indicated that petitioner was employed as a sign language interpreter.



                                                 -3-
evidentiary hearing was conducted on respondent’s motion to terminate the PPO. The trial court
examined petitioner, who was unrepresented at the time, and counsel retained by respondent began
cross-examination of petitioner before the hearing was adjourned and scheduled to continue at a
later date.5 On June 20, 2019, an evidentiary hearing was conducted on all four of the alleged PPO
violations and that hearing was also continued. There were several adjournments with respect to
the continuation of the hearing on the motion to terminate the PPO, as respondent’s attorney was
allowed to withdraw. Respondent obtained new counsel, and respondent was sent to jail for 10
days for being held in contempt by a different judge conducting a child custody hearing regarding
OGL.

        On June 27, 2019, respondent, under 42 USC 1983, filed a federal lawsuit against the trial
court, naming the judge in her official capacity as the defendant and challenging the nondomestic
PPO statute as violative of the First Amendment. On August 16, 2019, respondent amended the
federal complaint, adding a due process claim under the Fourteenth Amendment.6 Before the
hearing on the motion to terminate the PPO was continued, respondent filed a notice of withdrawal
of his motion to terminate the PPO on September 13, 2019, reserving “the right to refile said
motion . . . .” On September 16, 2019, the trial court’s judicial secretary e-mailed respondent’s
attorney and informed him that the court “is not granting your request to withdraw your [m]otion.”
On September 17, 2019, respondent filed an objection to the court’s rejection of the notice of
withdrawal, along with a motion to seek disclosure of communications and/or to disqualify the
trial court. On the basis of assumed communications from the trial court’s counsel in the federal
lawsuit to the court that pertained to the instant PPO litigation, respondent argued that the court
was in violation of Michigan Code of Judicial Conduct, Canon 3(A)(4), for considering these so-
called ex parte communications outside the presence of the parties in the case at bar.7 Respondent


5
  We shall discuss the evidence presented at the hearing in the analysis section of this opinion to
the extent necessary to resolve the appeal. The evidence did include materials that had been
attached to petitioner’s PPO application.
6
    In the amended federal complaint, respondent alleged:
                 [Respondent] is not attacking or challenging the Social Media injunction
         [PPO] itself but instead seeks declaratory and/or injunction relief by targeting as
         unconstitutional the Michigan non-domestic PPO statute as it has been
         authoritatively construed and may be attacked as explained and authorized by
         Skinner v Switzer, 131 S. Ct. 1289 (2011).

                                               ***

                [T]he procedural safeguards employed under the Michigan non-domestic
         PPO statute are insufficient to pass constitutional muster required by procedural
         due process under the Fourteenth Amendment to the United States Constitution.
7
  Canon 3(A)(4) provides that “[a] judge shall not initiate, permit, or consider ex parte
communications, or consider other communications made to the judge outside the presence of the
parties concerning a pending or impending proceeding, except as follows . . . .”



                                                 -4-
contended that Canon 3(A)(4) required the trial court to disclose to the parties the substance of
those presumed ex parte communications between the court and the court’s attorney. Respondent
further maintained that the trial court was required to recuse itself because of the appearance of
potential bias in light of the federal lawsuit brought against the court. Respondent explained that
this conflict or bias was why respondent had sought to withdraw the motion to terminate the PPO,
which would have eliminated the problem. But because the trial court did not allow withdrawal
of the motion, respondent felt it necessary that the court disqualify or recuse itself.

        On September 19, 2019, the hearing on the motion to terminate the PPO was continued.
At the start of the hearing, the court and the parties discussed the issues concerning respondent’s
efforts to withdraw the motion to terminate the PPO and the motion to disqualify the trial court.
The trial court denied the motion to disqualify itself, again rejected respondent’s attempt to
withdraw the motion to terminate the PPO, and resumed and concluded the hearing on
respondent’s motion to terminate the PPO. With respect to the attempt to withdraw the motion to
terminate the PPO, the trial court observed that respondent’s requested hearing on the motion was
already in progress, that the court had the right to control its docket and decide to continue with
the motion, that respondent deserved to have his important constitutional claims resolved, and that
there was no legal authority that gave respondent the absolute right to withdraw the motion.8

        The trial court next ruled that recusal or disqualification was unnecessary. The court first
found that respondent’s motion was untimely under MCR 2.003(D)(1)(a) because it was filed
almost three months after the federal lawsuit was commenced absent explanation why the motion
was not filed soon after the federal case was initiated. The trial court also determined that the
federal action was effectively against the office of the circuit court and not the judge personally,
regardless of her being named as defendant. With respect to ex parte communications and Canon
3(A)(4), the trial court opined that any communications that may have occurred between the
court’s counsel in the federal case and the court were expressly authorized by law and did not have
to be disclosed in light of the exception in Canon 3(A)(4)(e) (“A judge may initiate or consider
any ex parte communications when expressly authorized by law to do so.”). Immediately after the
ruling on disqualification, respondent’s attorney asked the court, for purposes of a planned appeal,
to confirm whether there were any communications between the court and the court’s attorney in
the federal lawsuit regarding respondent’s PPO litigation with petitioner. The trial court declined
to answer the question, stating that it had no obligation to disclose that information.

       The parties offered no further testimony or evidence in regard to the motion to terminate
the PPO, and the court simply entertained the parties’ extensive arguments. The trial court took
the motion to terminate the PPO under advisement.

       Respondent moved for the chief judge to review the trial court’s decision not to recuse or
disqualify itself. On October 24, 2019, before the trial court issued its ruling on the motion to
terminate the PPO, the chief judge issued a written opinion and order denying respondent’s
challenge. The chief judge indicated that the federal lawsuit was clearly not grounds for


8
 The trial court entered an order denying withdrawal of the motion to terminate the PPO. The
court acknowledged that respondent filed a notice of withdrawal and not a request or motion to
withdraw, but the court viewed the matter as one requiring judicial permission.


                                                -5-
disqualification. The chief judge claimed that the premise of the federal action was that respondent
disagreed with the trial court’s rulings in the instant action, and such is not a proper ground to
disqualify a judge. The chief judge further ruled that the trial court did not have to recuse itself
merely because respondent sued the court. The chief judge explained that “[i]f that were the case,
any party unhappy with the judge assigned to their case could remove the judge by suing them.”
With respect to the alleged ex parte communications from the trial court’s federal counsel to the
court in supposed violation of Canon 3(A)(4), the chief judge found that while respondent had
indicated his belief that these communications must have occurred, “there [was] no evidence
suggesting such communications actually took place.” Finally, the chief judge noted that contrary
to respondent’s assertion, the trial court’s refusal to comment on the alleged ex parte
communications did not suggest or imply that respondent’s beliefs were accurate.

        On October 28, 2019, the trial court issued a written opinion and order with respect to the
motion to terminate the PPO. The court first summarized the evidence presented at the evidentiary
hearing. The trial court observed that the evidence showed that respondent contacted petitioner
several times in January and February 2019, that petitioner on occasion replied to respondent’s
messages, that respondent did not stop contacting petitioner despite her requests for him to do so,
that petitioner blocked some of respondent’s messages, that respondent never threatened petitioner
with physical violence, and that the parties never met face-to-face after the messages began. The
court noted the reference in the child custody transcript to a person with the same first name as
petitioner and who had purportedly allowed contact between OGL and LW. The court stated that
respondent had information in his possession that it was not petitioner who was being referred to
in the transcript, yet he “apparently chose to ignore it and chose instead to continue to publish
similar untrue allegations about the [p]etitioner.” The trial court found that respondent posted false
information about petitioner on the “Justice for [OGL]” page, on an “attorney review” Facebook
page, on a Port Huron Facebook page, and on a Facebook page created by respondent using a false
last name. The court concluded that the evidence established that petitioner did not personally
know LW and had never made any contact with him although she knew of him because his name
had been mentioned in the child custody litigation. The court further stated:

               [Petitioner] described the effect [r]espondent’s postings have had on her.
       Petitioner is a sign language interpreter who works for an agency that contracts with
       various school districts to provide services for their hearing impaired students. She
       works directly with children. Respondent’s Facebook postings have caused her
       anxiety, humiliation, and a fear of losing her job. Her employer has counseled her
       about [r]espondent’s postings. She has had discussions about the postings with her
       boss, with the principal of the school where she primarily works, and with the
       superintendent of that school system. Acquaintances have sent her private
       Facebook messages and text messages asking her why she is exposing her niece to
       a convicted sex offender. She is on constant alert, wondering what [r]espondent
       will be posting about her next.

        The trial court proceeded to review the relevant legal authorities. The court next ruled that
petitioner had not demonstrated that respondent’s conduct amounted to stalking behavior




                                                 -6-
prohibited by MCL 750.411h and MCL 750.411i.9 With respect to MCL 750.411s, which
prohibits posting certain messages on the Internet or a computer without the victim’s consent, the
court acknowledged that it could not bar constitutionally protected speech or activity. See MCL
750.411s(6) (“This section does not prohibit constitutionally protected speech or activity.”). But
the trial court also indicated that defamatory statements are not constitutionally protected. The
court found that respondent knowingly made false statements about petitioner on social media,
which would have caused a reasonable person to feel terrorized, frightened, intimidated,
threatened, or harassed, and which did in fact cause petitioner to experience those feelings. The
trial court also concluded that respondent made those false postings for the purpose of harassing
petitioner and causing others to harass her. The court therefore ruled that petitioner had
demonstrated reasonable cause to believe that respondent committed acts prohibited by MCL
750.411s. The trial court amended the original PPO, removing the provisions based on MCL
750.411h and MCL 750.411i, and prohibiting respondent “from posting defamatory statements
about [p]etitioner on social media and/or from publishing such statements elsewhere.”10

        Respondent now appeals by right. We note that the amended PPO provided that it remained
in effect until March 4, 2020, which date has now passed. We do not know whether the PPO was
continued or expired without renewal. Nevertheless, the appeal is not moot even if the modified
PPO is no longer in effect. In TM v MZ, 501 Mich. 312, 319-320; 916 NW2d 473 (2018), our
Supreme Court held:

               We conclude that identifying an improperly issued PPO as rescinded is a
       live controversy and thus not moot. A judgment here can have a “practical legal
       effect” . . . because if the Court concludes that the trial court should never have
       issued the PPO, respondent would be entitled to have LEIN [Law Enforcement
       Information Network] reflect that fact. Thus, an appeal challenging a PPO, with an
       eye toward determining whether a PPO should be updated in LEIN as rescinded,
       need not fall within an exception to the mootness doctrine to warrant appellate
       review; instead, such a dispute is simply not moot. Consequently, and contrary to
       the decision of the Court of Appeals, the mere fact that the instant PPO expired
       during the pendency of this appeal does not render this appeal moot.



                                           II. ANALYSIS




9
 As indicated earlier and under the authority of MCL 750.411h and MCL 750.411i, the PPO forbid
respondent from following petitioner, appearing at her workplace, approaching or confronting her,
entering onto her property, sending her mail, contacting her by phone, placing an object on or
delivering an object to petitioner’s property, threatening to kill or injure petitioner, and purchasing
or possessing a firearm.
10
  By order dated November 7, 2019, the trial court dismissed all four of the alleged PPO violations.
The record on appeal does not provide any insight regarding why the court dismissed the charges.


                                                 -7-
           A. THE ISSUE CONCERNING EX PARTE COMMUNICATIONS AND
                     DISQUALIFICATION OF THE TRIAL COURT

                              1. RESPONDENT’S ARGUMENTS

        Respondent argues that the protection afforded by the attorney-client privilege made it
impossible for the trial court to both comply with Canon 3(A)(4) “and be a federal defendant with
non-waived attorney-client privilege.” Respondent asserts that the trial court was required to
recuse itself due to the inability to comply with Canon 3(A)(4). Respondent essentially contends
that the trial court must have had communications with its attorney in the federal action about the
instant PPO case, “namely in the form of discussions via attorney-client privilege to defend the
federal lawsuit.” Minimally, according to respondent, the trial court had to give the parties and
their counsel notice of the ex parte communications and disclose to them the substance of the
communications. Respondent then shifts gears, maintaining that there was an appearance of
impropriety because of the federal lawsuit against the court. Respondent posits that “[r]easonable
minds would and could question whether the judge’s ability to carry out judicial responsibilities
with integrity, impartiality, and competence is impaired when adjudging the legal actions of a party
who has sued the judge in her official capacity in another court.” And thus there was an appearance
of impropriety in the form of a conflict of interest. Respondent requests a decision reversing the
denial of disqualification, vacating the trial court’s ruling on the PPO, and remanding the case to
“a non-conflicted judicial officer.”

                                 2. STANDARDS OF REVIEW

        This Court reviews for an abuse of discretion a trial court’s factual findings regarding a
motion for disqualification while its application of the facts to the law is reviewed de novo. In re
MKK, 286 Mich. App. 546, 564; 781 NW2d 132 (2009). “An abuse of discretion occurs when the
trial court’s decision is outside the range of reasonable and principled outcomes.” Id. (quotation
marks and citation omitted).

                                         3. DISCUSSION

       Due process requires that an unbiased and impartial decision-maker hear and decide a case.
Mitchell v Mitchell, 296 Mich. App. 513, 523; 823 NW2d 153 (2012). But “[a] trial judge is
presumed unbiased, and the party asserting otherwise has the heavy burden of overcoming the
presumption.” Id.; see also Cain v Dep’t of Corrections, 451 Mich. 470, 497; 548 NW2d 210
(1996). Various nonexclusive grounds for disqualification are set forth in MCR 2.003(C), which
provides, in relevant part:

              (1) Disqualification of a judge is warranted for reasons that include, but are
       not limited to, the following:

               (a) The judge is biased or prejudiced for or against a party or attorney.

               (b) The judge, based on objective and reasonable perceptions, has either (i)
       a serious risk of actual bias impacting the due process rights of a party as enunciated
       in Caperton v Massey, [556 U.S. 868]; 129 S. Ct. 2252; 173 L. Ed. 2d 1208 (2009), or



                                                -8-
         (ii) has failed to adhere to the appearance of impropriety standard set forth in Canon
         2 of the Michigan Code of Judicial Conduct. [Alteration in original.11]

        Disqualification is also warranted when a judge has more than a “de minimis interest that
could be substantially affected by the proceeding[.]” MCR 2.003(C)(1)(g)(iii). “[J]udicial rulings,
in and of themselves, almost never constitute a valid basis for a motion alleging bias, unless the
judicial opinion displays a ‘deep-seated favoritism or antagonism that would make fair judgment
impossible and overcomes a heavy presumption of judicial impartiality.’ ” Armstrong v Ypsilanti
Charter Twp, 248 Mich. App. 573, 597; 640 NW2d 321 (2001), quoting Cain, 451 Mich. at 496. In
fact, “a trial judge’s remarks made during trial, which are critical of or hostile to counsel, the
parties, or their cases, ordinarily do not establish disqualifying bias.” In re MKK, 286 Mich. App.
at 567. An appearance of impropriety may arise when the conduct of a judge “would create in
reasonable minds a perception that the judge’s ability to carry out judicial responsibilities with
integrity, impartiality and competence is impaired.” Caperton, 556 U.S. at 888 (quotation marks
and citation omitted).12

         In this case, one of the reasons the trial court gave for denying the motion for
disqualification was that respondent’s motion was untimely. MCR 2.003(D)(1)(a) provides, in
part, that “[t]o avoid delaying trial and inconveniencing the witnesses, all motions for
disqualification must be filed within 14 days of the discovery of the grounds for disqualification.”
(Emphasis added.) Indeed, respondent’s motion was filed nearly three months after the federal
litigation was commenced. And, at the latest, the grounds for disqualification would have been
discovered immediately upon filing the suit. On appeal, respondent fails entirely to address this
basis for the trial court’s ruling. “When an appellant fails to dispute the basis of a lower court’s
ruling, we need not even consider granting the relief being sought by the appellant.” Denhof v




11
     Canon 2(A) provides:
                Public confidence in the judiciary is eroded by irresponsible or improper
         conduct by judges. A judge must avoid all impropriety and appearance of
         impropriety. A judge must expect to be the subject of constant public scrutiny. A
         judge must therefore accept restrictions on conduct that might be viewed as
         burdensome by the ordinary citizen and should do so freely and willingly.
12
     The Caperton Court noted:
                 The Due Process Clause demarks only the outer boundaries of judicial
         disqualifications. Congress and the states, of course, remain free to impose more
         rigorous standards for judicial disqualification than those we find mandated here
         today. Because the codes of judicial conduct provide more protection than due
         process requires, most disputes over disqualification will be resolved without resort
         to the Constitution. [Id. at 889-890 (quotation marks and citation omitted).]

Due process rights are implicated when the probability of actual bias by the judge is too
high to be constitutionally tolerable. Id. at 872.



                                                  -9-
Challa, 311 Mich. App. 499, 521; 876 NW2d 266 (2015). For this reason alone, respondent’s
demand for disqualification fails. But we nonetheless continue with the analysis.

      Consistent with the chief judge’s observations below, our Supreme Court in Grievance
Administrator v Fieger, 476 Mich. 231, 274; 719 NW2d 123 (2006), remarked:

               Indeed, if anyone can force a judge’s disqualification merely by suing that
       judge, then any litigant would have an easy method of judge-shopping, eliminating
       disfavored judges until the desired judge has been obtained. The destructive effect
       of such a rule is too obvious to require further elaboration.

      The Supreme Court of our sister state Ohio likewise stated as follows in In re
Disqualification of Saffold, 155 Ohio St 3d 1272, 1272-1273; 121 NE3d 387 (2018):

                It is well established that a judge will not be disqualified solely because a
       litigant in a case pending before the judge has filed a lawsuit against that judge. To
       hold otherwise would invite parties to file lawsuits solely to obtain a judge’s
       disqualification, which would severely hamper the orderly administration of
       judicial proceedings. . . . .

              [I]n general, suing a judge does not create legitimate grounds for
       disqualification when the judge has been sued as a result of her rulings in the case.
       [Quotation marks and citations omitted.13]

        And in Olsen v Wainwright, 565 F2d 906, 907 (CA 5, 1978), the Fifth Circuit for the United
States Court of Appeals ruled:

               Petitioner next alleges that where the trial judge had been named as a
       defendant in a federal civil suit filed by petitioner, the judge’s refusal to disqualify
       himself violated petitioner’s due process rights. No evidence is presented that the
       judge conducted the trial in a biased manner, or that the proceedings were in any
       way affected by the civil suit. The failure of the judge to disqualify himself under
       these circumstances was not error.

       In this case, there was no indication that the trial court acted in a biased or less than
impartial manner. The court began the evidentiary hearing on respondent’s motion to terminate
the PPO, allowed respondent a number of his requested adjournments, and ultimately terminated
those aspects of the PPO related to stalking under MCL 750.411h and MCL 750.411i for lack of
evidence. The trial court did not prevent respondent from presenting his side of the matter, and
respondent chose not to testify. It is true that the court refused to allow respondent to withdraw
his motion to terminate the PPO. A trial court, however, has the inherent authority to exercise its


13
  See also Tennant v Marion Health Care Foundation, Inc, 194 W Va 97, 109 n 10; 459 SE2d
374 (1995) (“If the disqualification of every judge who is sued in his or her official capacity was
required, it would have a substantial impact on available judicial resources.”).



                                                -10-
discretion in controlling its docket. Baynesan v Wayne State Univ, 316 Mich. App. 643, 645; 894
NW2d 102 (2016). Respondent couched the notice of withdrawal in terms that reserved a right to
refile the motion to terminate the PPO in the future, which was not a “right” that respondent could
dictate to the court.14 Considering this problematic characteristic of the notice of withdrawal,
along with the facts that the hearing was already underway and several adjournments had been
granted, we cannot conclude that the trial court’s decision to disallow withdrawal of the motion
reflected actual bias against respondent. The trial court’s ruling on the matter did not evidence
deep-seated favoritism or antagonism that would make fair judgment impossible—it was simply a
judicial ruling. Armstrong, 248 Mich. App. at 597.

        With respect to Canon 3(A)(4), which, again, provides that “[a] judge shall not initiate,
permit, or consider ex parte communications, or consider other communications made to the judge
outside the presence of the parties concerning a pending or impending proceeding, except as
follows . . .,” we note it did not compel recusal or require a disclosure of communications in this
case.15 We initially note that respondent fails to address the trial court’s ruling relying on the
exception to Canon 3(A)(4) found in subdivision (A)(4)(e) of Canon 3 regarding ex parte
communications that are expressly authorized by law. As stated earlier, such a briefing failure
alone provides a reason to reject respondent’s argument on appeal. Denhof, 311 Mich. App. at 521.
Furthermore, were we to accept respondent’s argument, it would effectively vitiate the principle
that a person cannot force a judge’s disqualification merely by suing that judge.

        Additionally, as the chief judge observed, there was no evidence that there were ex parte
communications between the trial court and the court’s counsel in the federal action concerning
the pending PPO litigation involving petitioner and respondent. The federal lawsuit regards the
constitutionality of the PPO statute, which would not necessarily require a discussion by the court
and its counsel about the particular aspects of the instant PPO case.16

        In sum, respondent fails to persuade us that the trial court or the chief judge committed
error requiring reversal with respect to respondent’s motion seeking disclosure of ex parte
communications or to disqualify the court.



14
  A motion to terminate a PPO must be filed within 14 days of service of the PPO or upon a
showing of good cause for a later filing. MCR 3.707(A)(1)(b).
15
   Respondent’s argument about the court’s having to give notice to the parties and disclose ex
parte communications is based on the language in Canon 3(A)(4)(a)(ii). Although the language in
this provision does demand notification and disclosure of ex parte communications, it is only
implicated when a judge “allow[s] ex parte communications for scheduling, administrative
purposes, or emergencies that do not deal with substantive matters or issues on the merits[.]”
Canon 3(A)(4)(a). There is no evidence or claim of such communications. Accordingly, the legal
premise of respondent’s position completely evaporates.
16
  To the extent that respondent claims a conflict of interest independent from his assertion of an
appearance of impropriety, he has failed to show an interest by the court in the petitioner and
respondent’s PPO litigation that would be substantially affected by the federal lawsuit.



                                               -11-
            B. PPO ENJOINING DEFAMATORY SPEECH ON SOCIAL MEDIA

                              1. RESPONDENT’S ARGUMENTS

        Respondent argues that the nondomestic PPO statute, MCL 600.2950a, does not bar or
provide a remedy for defamation. Respondent contends that he believed that LW’s testimony in
the child custody proceeding referred to petitioner and not another individual with the same first
name, that respondent did not direct publication to third parties, and that he did not republish LW’s
testimony on social media negligently. Therefore, according to respondent, he did not commit a
written defamation through any of his posts and his speech was thus constitutionally protected
under the First Amendment. Respondent further maintains that the amended PPO constituted an
unconstitutional prior restraint. Additionally, respondent asserts that if he defamed petitioner,
MCL 600.2911 would be implicated, giving petitioner a cause of action for money damages but
not the right to petition for a PPO.17 Respondent finally claims that equity will not enjoin a
defamation absent economic injury, which did not occur here.

                                 2. STANDARDS OF REVIEW

         We review for an abuse of discretion a trial court’s decision regarding whether to issue a
PPO. Hayford v Hayford, 279 Mich. App. 324, 325; 760 NW2d 503 (2008). A trial court abuses
its discretion when its decision falls outside the range of reasonable and principled outcomes. Id.
A court necessarily abuses its discretion when it makes an error of law. TM v MZ (On Remand),
326 Mich. App. 227, 235-236; 926 NW2d 900 (2018). Factual findings underlying a PPO ruling
are reviewed for clear error. Hayford, 279 Mich. App. at 325. This Court reviews de novo
constitutional issues. Winkler v Marist Fathers of Detroit, Inc, 500 Mich. 327, 333; 901 NW2d
566 (2017). Matters of statutory construction are also subject to de novo review. TM, 326 Mich
App at 236.

                        3. RULES OF STATUTORY CONSTRUCTION

      In Whitman v City of Burton, 493 Mich. 303, 311-312; 831 NW2d 223 (2013), the Michigan
Supreme Court articulated the principles governing the interpretation of a statute:

               When interpreting a statute, we follow the established rules of statutory
       construction, the foremost of which is to discern and give effect to the intent of the
       Legislature. To do so, we begin by examining the most reliable evidence of that
       intent, the language of the statute itself. If the language of a statute is clear and
       unambiguous, the statute must be enforced as written and no further judicial
       construction is permitted. Effect should be given to every phrase, clause, and word
       in the statute and, whenever possible, no word should be treated as surplusage or


17
  MCL 600.2911 provides for money damages in a suit for libel or slander and sets forth various
parameters depending on the type of defamation involved. MCL 600.2911(7) states that “[a]n
action for libel or slander shall not be brought based upon a communication involving a private
individual unless the defamatory falsehood concerns the private individual and was published
negligently.”


                                                -12-
       rendered nugatory. Only when an ambiguity exists in the language of the statute is
       it proper for a court to go beyond the statutory text to ascertain legislative intent.
       [Citations omitted.]

                                         4. DISCUSSION

        MCL 600.2950 concerns PPOs involving current or former spouses, individuals in dating
relationships, and housemates, while MCL 600.2950a, the nondomestic PPO statute pertinent here,
addresses stalking behavior or conduct that is not limited to certain existing relationships. Except
as otherwise provided in MCL 600.2950 and MCL 600.2950a, an action for a PPO is governed by
the Michigan Court Rules, with MCR 3.701 et seq., applying to PPOs against adults. MCR
3.701(A). “The petitioner bears the burden of establishing reasonable cause for issuance of a
PPO.” Hayford, 279 Mich. App. at 326. A respondent may file a motion to terminate or modify a
PPO. MCR 3.707(A)(1)(b); MCL 600.2950a(13). The burden of proof remains with a petitioner
who seeks to establish “a justification for the continuance of a PPO at a hearing on the respondent’s
motion to terminate the PPO . . . .” Hayford, 279 Mich. App. at 326.

       MCL 600.2950a(1) provides:

                [A]n individual may petition the family division of circuit court to enter a
       personal protection order to restrain or enjoin an individual from engaging in
       conduct that is prohibited under section 411h, 411i, or 411s of the Michigan penal
       code, 1931 PA 328, MCL 750.411h, 750.411i, and 750.411s. A court shall not grant
       relief under this subsection unless the petition alleges facts that constitute stalking
       as defined in section 411h or 411i, or conduct that is prohibited under section 411s
       . . . . Relief may be sought and granted under this subsection whether or not the
       individual to be restrained or enjoined has been charged or convicted under section
       411h, 411i, or 411s of the Michigan penal code. . . . .

MCL 750.411h concerns stalking and MCL 750.411i pertains to aggravated stalking. MCL
750.411h and MCL 750.411i are no longer pertinent in this case because the trial court discarded
aspects of the PPO connected to those two statutory provisions. On the other hand, MCL 750.411s
is relevant and provides, in pertinent part, as follows:

              (1) A person shall not post a message through the use of any medium of
       communication, including the internet or a computer, computer program, computer
       system, or computer network, or other electronic medium of communication,
       without the victim’s consent, if all of the following apply:

               (a) The person knows or has reason to know that posting the message could
       cause 2 or more separate noncontinuous acts of unconsented contact with the
       victim.

               (b) Posting the message is intended to cause conduct that would make the
       victim feel terrorized, frightened, intimidated, threatened, harassed, or molested.




                                                -13-
               (c) Conduct arising from posting the message would cause a reasonable
       person to suffer emotional distress and to feel terrorized, frightened, intimidated,
       threatened, harassed, or molested.

              (d) Conduct arising from posting the message causes the victim to suffer
       emotional distress and to feel terrorized, frightened, intimidated, threatened,
       harassed, or molested.

        As defined in MCL 750.411s(8)(i), to “post a message” means “transferring, sending,
posting, publishing, disseminating, or otherwise communicating or attempting to transfer, send,
post, publish, disseminate, or otherwise communicate information, whether truthful or untruthful,
about the victim.” (Emphasis added.) And as indicated earlier, MCL 750.411s “does not prohibit
constitutionally protected speech or activity.” MCL 750.411s(6).

         When MCL 600.2950a is considered in conjunction with MCL 750.411s, it becomes clear
that in order to be entitled to a PPO, a petitioner must establish that the respondent engaged in
conduct that involved posting a message on the Internet or a computer without the petitioner’s
consent and that the four elements found in subdivisions (a) through (d) of MCL 750.411s(1) are
all satisfied. “[T]o prohibit postings under MCL 750.411s, there must be a determination that the
postings in questions violate the elements set forth in the statute.” Buchanan v Crisler, 323 Mich
App 163; 922 NW2d 886, 896 (2018). The Buchanan panel, discussing MCL 750.411s, explained:

               [I]t appears that the statute is designed to prohibit what some legal scholars
       have referred to as “cyberstalking by proxy” or “cyberharassing by proxy.” In other
       words, as made plain by the statute, it is not the postings themselves that are
       harassing to the victim; rather, it is the unconsented contacts arising from the
       postings that harass the victim. In particular, the statute envisions a scenario in
       which a stalker posts a message about the victim, without the victim’s consent, and
       as a result of the posting, others initiate unconsented contacts with the victim. These
       unconsented contacts, arising from the stalker’s postings, result in the harassment
       of the victim. In this manner, by posting a message that leads to unconsented
       contact, the stalker is able to use other persons to harass the victim.

               For example, there have been cases of cyberstalking by proxy in which a
       stalker posts messages with sexual content about the victim and suggests that the
       victim is interested in sexual contact. In that situation, third parties read the message
       and contact the victim, expecting sex. In a somewhat more benign example, in a
       Massachusetts case, harassers posted false advertisements online, suggesting that
       the victims had something for sale or to give away for free; as a result of these
       advertisements, the victims received numerous phone calls and visits at their home
       about the items. In each of these cases, the victim was harassed by the unconsented
       contacts that arose from the online postings. As written, MCL 750.411s is designed
       to address situations in which the victim is harassed by conduct arising from the
       posts. [Id. at 895-896 (citations omitted).]




                                                 -14-
      Once the elements of MCL 750.411s are established, the PPO issued by a trial court under
MCL 600.2950a must indicate that it restrains or enjoins the respondent from engaging in further
conduct prohibited by MCL 750.411s. MCL 600.2950a(1).

        With respect to the elements listed in MCL 750.411s, the trial court ruled that petitioner
had demonstrated reasonable cause to continue the PPO because the requirements of the statute
had been satisfied. On appeal, respondent does not challenge the court’s determination that the
elements in MCL 750.411s had been established by petitioner. Again, taking MCL 750.411h and
MCL 750.411i out of the equation, engagement in conduct prohibited by MCL 750.411s had to be
shown to justify the issuance of a PPO pursuant to MCL 600.2950a. Because respondent fails to
take issue with the trial court’s ruling on the elements of MCL 750.411s, we will not explore the
issue, and the court’s decision stands. Respondent’s position is that the amended PPO violates the
First Amendment and that there was no defamation that would remove the case from the protection
of the First Amendment.

         According to the language of MCL 750.411s(8)(i), posted messages can be prohibited even
if they are truthful, but by the same token MCL 750.411s cannot be read to prohibit constitutionally
protected speech, MCL 750.411s(6). In TM, 326 Mich. App. at 237-238, this Court addressed the
constitutional implications of a PPO issued under MCL 750.411s, stating:

               The First Amendment, applicable to the States through the Fourteenth
       Amendment, provides that Congress shall make no law abridging the freedom of
       speech. The United States Supreme Court has held that the federal constitution
       protects speech over the Internet to the same extent as speech over other media.
       However, the right to speak freely is not absolute. For example, libelous utterances
       are not within the area of constitutionally protected speech, and a state may
       therefore enact laws punishing them.

               Prohibitions relating to content, however, are few, because of the First
       Amendment’s “bedrock principle” that an idea cannot be prohibited simply because
       society finds the idea itself offensive or disagreeable. The government may not
       regulate speech based on hostility—or favoritism—towards the underlying
       message expressed. The First Amendment permits restrictions upon the content of
       speech in a few limited areas, which are of such slight social value as a step to truth
       that any benefit that may be derived from them is clearly outweighed by the social
       interest in order and morality. Thus, the First Amendment does not protect
       obscenity or defamation, within certain limits. A State may punish those words
       which by their very utterance inflict injury or tend to incite an immediate breach of
       the peace, including “fighting words,” “inciting or producing imminent lawless
       action,” and “true threats.” [Quotation marks, citations, alterations, and ellipses
       omitted.]

       Again, the Unites States Constitution does not protect defamatory speech. Id. at 240. A
defamatory communication is a communication that tends to harm a person’s reputation, thereby
lowering her in the estimation of the community or deterring others from dealing or associating
with her. Id. at 240-241. A defamatory statement is a statement asserting facts that are and can
be proven false. Id. at 241. Statements that are not protected by the First Amendment include


                                                -15-
false statements of fact, which are those that state actual facts but are objectively provable as false,
along with direct accusations or inferences of criminal conduct. Buchanan, 922 NW2d at 897.
Accusations of criminal activity are considered defamation per se under the law without the need
to prove damages to a plaintiff’s reputation. TM, 326 Mich. App. at 241.

         At the evidentiary hearing on the motion to terminate the PPO, petitioner testified that
respondent posted—on multiple public Facebook pages—petitioner’s photograph, her name, and
factual assertions that petitioner was helping a sexual predator, LW, by allowing him to have
contact with and access to OGL. Petitioner stated that these assertions were false and that she had
never even met or communicated with LW, let alone provide him assistance in any form or fashion.
Petitioner testified that the offending Facebook pages included “Justice for [OGL],” which was
created by respondent and had over 1,000 members, an attorney review page, a Port Huron page,
and a Facebook page respondent created by using a false name. Petitioner explained that LW had
testified in a child custody hearing and referenced a person with the same first name as petitioner,
that the transcript of the hearing revealed that this person was LW’s nephew’s wife and not
petitioner, and that respondent knew full well that it was not a reference to petitioner. Petitioner
testified that the social media postings placed her employment as a sign language interpreter in
jeopardy.

        The trial court did not err by concluding that respondent made defamatory statements
concerning petitioner on the various Facebook pages. Respondent’s posts on social media
effectively asserted that petitioner was allowing LW, a convicted sex offender, to have ongoing
access to OGL. This statement constituted a factual assertion that could be and was proven false.
Respondent’s claim that he believed that LW’s testimony in the child custody proceeding
concerned petitioner is disingenuous. The transcript itself revealed that “T” was LW’s nephew’s
wife, petitioner informed respondent multiple times that she had never met or communicated with
LW, and even the transcript references to “T” did not show that “T” was facilitating access to OGL
by LW. There was simply no truth whatsoever in respondent’s Facebook posts regarding the
actions and conduct of petitioner. Furthermore, contrary to respondent’s arguments, the Facebook
posts were published to third parties, as the page “Justice for [OGL]” alone had over 1,000
members. And the factually inaccurate Facebook posts were, minimally, the result of respondent’s
negligence, if not his intentional misconduct, in light of the evidence that the child custody
transcripts did not refer to petitioner and did not even indicate that “T” allowed LW access to OGL.

         Moreover, although MCL 600.2911 provides for money damages for defamation, this does
not mean, as claimed by respondent, that it precludes enjoining defamatory communications that
satisfy the elements of MCL 750.411s. Nothing in the plain and unambiguous of MCL 600.2911
allows for such a construction. With respect to respondent’s argument that MCL 600.2950a does
not bar or provide a remedy for defamation, we conclude that it reflects a fundamental
misunderstanding of MCL 600.2950a and its incorporation of MCL 750.411s. As discussed
earlier, under MCL 600.2950a(1), a court may enjoin a person from engaging in conduct that
violates MCL 750.411s, but this relief can only be granted if it is alleged and shown that the
respondent violated MCL 750.411s. The issue of defamation only serves as a possible argument
by a PPO petitioner when a respondent raises a claim that the requested PPO would violate his or
her First Amendment rights.




                                                 -16-
       We also note that truthful communications or posts can rise to the level of a violation of
MCL 750.411s, and in turn be prohibited by a PPO under MCL 600.2950a, without infringing on
a respondent’s constitutional rights. In Buchanan, 922 NW2d at 897, this Court explained:

               Although statements that are defamatory are not protected under the First
       Amendment, it does not follow that truth is a defense to a PPO prohibiting postings
       that violate MCL 750.411s. Quite simply, [the respondent’s] defamation arguments
       lack merit for the simple reason that defamation is not the only type of speech
       exempted from First Amendment protections. And in this case, the trial court did
       not prohibit [the respondent’s] speech because it had concluded that [he] defamed
       [the petitioner]. Rather, the trial court entered a PPO to prevent [the respondent]
       from posting a message in violation of MCL 750.411s. Under MCL 750.411s(8)(i),
       the truthfulness of the messages is irrelevant to whether [the respondent] violated
       the statute.

        The Buchanan panel discussed the speech-integral-to-criminal-conduct exception to the
First Amendment, which has been recognized in relation to criminal stalking statutes. Id. at 898.
The Court observed that it is not deemed an abridgment of freedom of speech to make a course of
conduct unlawful merely because the conduct entails the use of the written, printed, or spoken
word, as is involved in stalking provisions. Id. This Court recognized the conundrum created by
the speech-integral-to-criminal-conduct exception, considering that MCL 750.411s, a stalking
statute, contains a provision that it does not prohibit constitutionally protected speech, MCL
750.411s(6), which would be rendered meaningless if all violations of MCL 750.411s triggered
the speech-integral-to-criminal-conduct exception. Id. at 899-900. The Buchanan panel, after
reviewing decisions from various jurisdictions, came to the following resolution:

               When these various cases are read together, it becomes clear that while
       messages posted to harass a private individual may be enjoined, cyberstalking laws
       may not be used to restrict speech that relates to a public figure or matters of public
       concern. We find these cases persuasive, and we hold that when the argument is
       raised that MCL 750.411s is being used to prohibit constitutionally protected
       speech relating to a matter of public concern, it must be determined whether the
       postings are intended solely to cause conduct that will harass a private victim in
       connection with a private matter or whether the publication of the information
       relates to a public figure and an important public concern. [Id. at 900 (citations
       omitted).]

        Here, petitioner is a private victim and, perhaps arguably, respondent’s postings regarded
a private matter and not a matter of public concern. Under such circumstances, the speech-integral-
to-criminal-conduct exception to the First Amendment would apply, rendering the truthfulness of
respondent’s posts irrelevant. Nevertheless, unlike the circumstances in Buchanan, petitioner
raised defamation in response to respondent’s assertion that his First Amendment rights were being
violated, not the speech-integral-to-criminal-conduct exception. Therefore, our ruling is restricted
to defamation and not the speech-integral-to-criminal-conduct exception to the First Amendment,
which was not addressed below. And, again, the trial court did not err in ruling that petitioner
established that respondent’s posts were defamatory. But we must still examine respondent’s
argument concerning prior restraints.


                                                -17-
        The TM panel addressed enjoining future defamatory statements and the doctrine of prior
restraints, stating:

               The term “prior restraint” is used to describe administrative and judicial
       orders forbidding certain communications when issued in advance of the time that
       such communications are to occur. Temporary restraining orders and permanent
       injunctions—i.e., court orders that actually forbid speech activities—are classic
       examples of prior restraints. Such restrictions are distinguishable from punishment
       arising from past speech that has been adjudicated as criminal. Because injunctions
       carry greater risks of censorship and discriminatory application than do general
       ordinances, they require a somewhat more stringent application of general First
       Amendment principles. Any prior restraint of expression bears a heavy
       presumption against its constitutional validity.

               [W]hether and under what circumstances a court in Michigan is permitted
       to enjoin defamation has not been considered by this Court in a published decision
       since 1966, in McFadden v Detroit Bar Ass’n, 4 Mich. App. 554; 145 NW2d 285
       (1966). In that case, a panel of this Court held that “it is a familiar and well-settled
       rule of American jurisprudence that equity will not enjoin a defamation, absent a
       showing of economic injury . . . .” Id. at 558. The McFadden Court stated that the
       primary reason for refusing to do so was “an abhorrence of previous restraints on
       freedom of speech,” but acknowledged other reasons, including that there is “an
       adequate remedy at law, i.e., an action for damages, and that the defendant in a
       defamation action has the right to a jury trial which would be precluded by granting
       of an injunction.” Id.

               Contrary to McFadden, there is a modern trend toward allowing injunctions
       of defamatory speech. That modern trend, though, first requires a determination by
       a fact-finder that the statements were definitively false and then specifically limits
       any injunction to the adjudicated speech. As discussed, the trial court failed to make
       such a determination in this case. Therefore, regardless of whether the modern trend
       or the rule announced in McFadden, 4 Mich. App. at 558, is adopted, the issuance
       of the PPO here, because of the trial court’s failure to determine that the speech
       actually was false, fails to overcome the heavy presumption against its
       constitutional validity. [TM, 326 Mich. App. at 244-246 (quotation marks and
       citations omitted; ellipses in original).]

“Numerous courts, both federal and state, have held that a trial court may enjoin a defendant from
making defamatory speech after there has been a determination that the speech was, in fact, false.”
TM, 326 Mich. App. at 246 n 6 (the panel cited numerous supporting opinions from other
jurisdictions).

       In this case, while petitioner was worried about the possibility of economic injury, there
was no evidence that she actually suffered economic injury. That said, McFadden was issued in
1967 by this Court and is not binding precedent. MCR 7.215(J)(1). Moreover, McFadden
concerned a straightforward equitable request for injunctive relief and was not couched within the
context of a stalking statute that required the establishment of several culpability elements. If the


                                                -18-
elements of MCL 750.411s have been satisfied for purposes of obtaining a PPO under MCL
600.2950a and if the respondent has asserted that his or her posted messages constituted
constitutionally protected speech, we see no valid reason for demanding proof of economic injury
where the petitioner can otherwise establish that the posts were false and defamatory. Ultimately,
MCL 750.411s, as applied through MCL 600.2950a, concerns the enjoinment of cyberstalking,
not defamation. We thus choose to apply the modern trend and conclude that when a respondent
challenges a request for a PPO on the basis that the PPO would prohibit constitutionally protected
speech and the petitioner counters that the posted messages are defamatory, the petitioner need not
show economic injury.

        Consistent with the modern trend, the trier of fact must determine that the statements or
posts were definitively false. The trial court here did so, and its ruling was supported by the
evidence. But to also be consistent with the modern trend, the PPO needs to be specifically limited
to the adjudicated speech. In this case, the amended PPO prohibited respondent “from posting
defamatory statements about [p]etitioner on social media and/or from publishing such statements
elsewhere.” This language is much too broad and unconfined to the boundaries set in MCL
750.411s. The trial court should have amended the PPO to provide that, absent petitioner’s
consent, respondent is prohibited from posting online messages which assert that petitioner is
allowing LW to have access to or contact with OGL and which otherwise violate MCL 750.411s.

                                       III. CONCLUSION

        We hold that there was no error in denying respondent’s motion that sought disclosure of
alleged ex parte communications between the trial court and the court’s counsel in the federal suit
and that sought recusal or disqualification of the trial court. We further hold that the amended
PPO was inconsistent with the law and must be further modified as outlined above.18

        We affirm in part and reverse and remand in part for proceedings consistent with this
opinion. We do not retain jurisdiction. Neither party having fully prevailed on appeal, we decline
to tax costs under MCR 7.219.



                                                            /s/ Jane E. Markey
                                                            /s/ Mark T. Boonstra
                                                            /s/ Karen M. Fort Hood




18
  Of course, if no PPO is currently in place, a modified active or operative PPO cannot be issued
unless petitioner seeks to reestablish a PPO. We are unsure whether further amendment of the
PPO for purposes of changing the prior LEIN entry is feasible, as compared to the act of rescinding
a PPO, and we shall leave it to the trial court on remand to explore that matter. If the amended
PPO was continued or remains in effect, it shall be modified consistent with our holding.


                                               -19-